DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 19 each refer to “the reactor”, where claim 13 introduces two reactors, a first reactor and a second reactor. It is unclear to which reactor(s) claims 18 and 19 are referring.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Diener et el (US 2011/0294978), alternatively as evidenced by and/or in view of Behrens et al (US 2010/0289270).
Regarding claim 13, Diener discloses a plant for processing residues comprising a first reactor 4 and a second reactor 12, the second reactor being connected downstream to the first reactor by a conduit (mixing pipe 10) (see drawing; [0078]; [0081]).
The conduit of Diener is considered to be inherently “heatable”, as any conduit may be heated and the instant application has not defined any structural feature which is required by recitation of “heatable.” Accordingly, the limitation is considered to be a characteristic of the conduit which would be inherent to the structural features of Diener.
In the alternative, i.e. that “heatable” imparts some structure to the claimed conduit, the office notes that implementing heat sources to a transfer conduit is well-known in the art, as shown in Behrens (see [0067]), for the purpose of maintaining the temperature of the contents within the conduit. Adding a heat source to the conduit in Diener to achieve this objective would therefore have been an obvious modification for a person of ordinary skill in the art and associated with a reasonable expectation of success.
Regarding claim 15, the inlets to the reactors of Diener are considered to inherently be “heatable” for the same reasons discussed with respect to the conduit in the rejection of claim 13 (also see [0026], which discloses heating the kneader and therefore implies at least some degree of heating at the inlet).
Regarding claim 17, Diener discloses that cooling occurs in the second reactor (see [0035]-[0036]; [0044]). Given that the conduit is directly connected to the second reactor (see drawing), this disclosure in Diener is considered to teach the claim limitation of the conduit having a cooling unit.
Regarding claim 18, Diener discloses wherein the reactors are mixing kneaders (see [0008]; [0019]).

Claim Rejections - 35 USC § 103
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Diener, alternatively in view of Behrens, as applied to claim 13 above, in view of Lux et al (US 2009/0149571) and/or Miyasaki (US 5,653,865).
Regarding claim 14, Diener does not disclose wherein the introduction into the first reactor is by means of a dedicated eccentric screw pump (see [0021], which discloses that the material can be pumped, but not the specific pump used).
Nevertheless, progressive cavity pumps (equivalent to eccentric screw pump) like the Moyno pump are well known in the art for the purpose of transporting high solids content material (see Lux: [0026]; Miyasaki: col. 5, lines 50-54).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the apparatus of Diener by including a progressive cavity pump to transport the material to the reactors, as suggested by the aforementioned references, to ensure efficient processing of the material.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Diener, alternatively in view of Behrens, as applied to claim 13 above, in view of Cymbalisty et al (US 4,545,892).
Regarding claim 16, Diener does not disclose wherein an outlet from the first reactor is preceded upstream by a weir.
Cymbalisty discloses controlling the level of a processing vessel using an adjustable weir, the weir being upstream of the vessel outlet (see col. 7, lines 60-64).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to implement an adjustable weir, as suggested by Cymbalisty, in the reactor(s) of Diener in order to control the level therein.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Diener, alternatively in view of Behrens, as applied to claim 13 above, as evidenced by and/or in view of Fleury (“Bulk Polymerisation or Copolymerisation in a Novel Continuous Kneader Reactor”).
Regarding claim 19, Diener does not explicitly disclose the reactor(s) being mixing kneaders having counterhooks.
However, counterhooks are understood to be typical elements of a kneader reactor and are at least partly responsible for the self-cleaning properties of the reactor, as shown in Fleury (see first paragraph under “Introduction”; p. 296, first full paragraph).
Accordingly, using a kneader reactor having counterhooks as the specific mixing kneader in the apparatus of Diener is considered to be obvious to and require nothing more than routine experimentation for a person of ordinary skill in the art, so as to utilize a mixing kneader having sufficient self-cleaning properties. Use of such a reactor in the apparatus of Diener would be associated with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Renee Robinson/Primary Examiner, Art Unit 1772